Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  
Claim 1 is considered allowable since when reading the claims in light of the specification, as per MPEP §2111.01 or In re Sneed, 710 F.2d 1544, 1548,218 USPQ 385, 388 (Fed. Cir. 1983), none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 1. Claim 1 recites “detect that a first media watermark decoded from a television broadcast signal is a first bridge watermark that indicates a portion of the television broadcast signal including the first bridge watermark is associated with a flexible commercial insertion event, the flexible commercial insertion event corresponding to insertion of a flexible commercial in the portion of the television broadcast signal, the first bridge watermark including a first timestamp to represent a time of the first bridge watermark in the television broadcast signal, the first bridge watermark including a type value to identify the first bridge watermark as being associated with the flexible commercial insertion event; determine a duration of the portion of the television broadcast signal associated with the flexible commercial insertion event based on a difference between the first timestamp of the first bridge watermark and a second timestamp of a second bridge watermark decoded from the portion of the television broadcast signal, the second bridge watermark including the same type value as the first bridge watermark; and credit audience exposure associated with the portion of the television broadcast signal to a flexible commercial crediting metric in response to a determination that the first media watermark is the first bridge watermark (Paragraphs 0013-0079 of Applicant's specification).” 
	The closest art found includes Petrovic (US 2016/0150297) in view of Cha (US 2011/0265117) which discloses a client device receiver containing a watermark detector (a flexible commercial detector) for detecting local and national watermarks [para.0023]. Triggers embedded of local commercials (inserting a bridge watermark) into the TV broadcast signal at the local station allows for the TV broadcast signal to have a portion of the signal containing national watermarks and a portion containing bridge credit audience exposure associated with the portion of the television broadcast signal to a flexible commercial crediting metric in response to a determination that the first media watermark is the first bridge watermark” [257, 298]. Petrovic and Cha fail to teach “ the first bridge watermark including a first timestamp to represent a time of the first bridge watermark in the television broadcast signal, the first bridge watermark including a type value to identify the first bridge watermark as being associated with the flexible commercial insertion event; determine a duration of the portion of the television broadcast signal associated with the flexible commercial insertion event based on a difference between the first timestamp of the first bridge watermark and a second timestamp of a second bridge watermark decoded from the portion of the television broadcast signal, the second bridge watermark including the same type value as the first bridge watermark”, which Examiner finds to be novel.
Independent Claim 9 and 15 has similarly claim limitation as Claim 1, and therefore, are considered allowable for the reasons stated above for independent Claim 1. The dependent claims 2-5, 8, 10-12, 14, 16-18, and 20-22 are allowed because they further limit independent Claims 1, 9, and 15. The Examiner notes that the preamble of independent claim 9 and dependent claims 10-12 & 14 cites “At least one non-transitory computer readable medium”, for this review and allowance, the Examiner interprets this to mean only being one or more non-transitory computer readable medium, and exclude propagating signals and to exclude transmission media. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Independent Claims 1, 9, and 15, and the dependent claims 2-5, 8, 10-12, 14, 16-18, and 20-22  are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Ocak whose telephone number is (571) 272-2774. The examiner can normally be reached on 8am-5pm, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Nasser Goodarzi can be reached on (571) 272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ADIL OCAK/Examiner, Art Unit 2426                                                                                                                                                                                           
/Joshua D Taylor/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        December 8, 2021